DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moyer, JR. et al. (US2013/0318741) in view of RICHEY et al. (US 2019/0387936).
Moyer JR. et al. disclose a surface cleaning apparatus 10 configured to deliver cleaning fluid to a surface to be cleaned and extract cleaning fluid from the surface, the apparatus comprising: a hand-carried body 12 adapted to be hand carried by a user, the hand-carried body comprising: a main housing 12; a motor/fan assembly mounted within the main housing; a supply tank 18 disposed on the main housing; and a recovery tank 26 disposed on the main housing 12; a flexible hose 28 mounted to the hand-carried body and comprising a first conduit in fluid communication with the supply tank 18 and a second conduit in fluid communication with the recovery tank 26; a hand-held cleaning tool 22 mounted to an end of the hose 28 and comprising a fluid distributor 20 configured to deliver cleaning fluid from the supply tank 18 to the surface to be cleaned and an extraction nozzle 24 configured to recover soiled cleaning fluid from the surface to be cleaned; and a task light on the hand-carried body, the task light emitting visible light outwardly from the hand-carried body toward a location adjacent to the hand-carried body. 
Moyer JR. et al. is silent as to a light carried by the hand-carried body emitting a visible light to a location adjacent a hand-carried body. 
RICHEY et al. disclose a hand-carried vacuum cleaner which includes a light 120 positioned on the cleaner body 20. Due to the position of the light 120 on the body, the light 120 is capable of illuminating the work area adjacent the body 20. Accordingly, it would have been obvious to one skilled in the art to provide a light on the housing 12 in Moyer, JR. et al. in order to illuminate work areas, as taught in RICHEY et al. Claim 1
Claim(s) 2,3,5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer JR. et al. and RICHEY et al. as applied to claim 1 above, and further in view of Klepac (USP 5,219,446).
RICHEY et al. is silent as to the light being adjustable. Klepac discloses a hand-carried tool box which includes an adjustable light for illuminating a wide area adjacent the tool box. Accordingly, it would have been obvious to one skilled in the art to make the light added to the cleaner body in Moyer JR. et al. adjustable in order to illuminate a wide area adjacent the cleaner body. Claim 2
The light bulb 52 can be pivoted 90 degrees from the position shown in fig.1 into a storage position and also angled downwardly towards the floor from the position shown in fig.1. Claim 3
Positioning the light on the partition in Moyer JR. et al. is considered to be obvious. Claim 5
Figure 3 shows the tanks are removably positioned on either side of the partition 32 and would have been obvious to position the light on the partition. Claim 6
Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer JR. et al. and RICHEY et al. as applied to claim 5 above, and further in view of Klepac (USP 5,219,446).
RICHEY et al. is silent as to the light being adjustable. Klepac discloses a hand-carried tool box which includes an adjustable light for illuminating a wide area adjacent the tool box. Accordingly, it would have been obvious to one skilled in the art to make the light added to the cleaner body in Moyer JR. et al. adjustable in order to illuminate a wide area adjacent the cleaner body. Claim 7
The features of claim 8 are shown in figure 6. Claim 8
The hand-held cleaner in Moyer et al. is identical to the claimed cleaner and reads on the features of claim 9. Positioning the light on the partition housing 32 in Moyer et al., as shown below, is considered an obvious design choice. Claims 9,10


    PNG
    media_image1.png
    555
    530
    media_image1.png
    Greyscale

The features of claim 11 are inherent in the light 120 disclosed in RICHEY et al. Claim 11
Flashlights comprising a plurality of LEDs in a column shape are known and obvious to design the light for the cleaner body In Moyer JR. et al. in the same design. Claim 12
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moyer JR. et al. and RICHEY et al. as applied to claim 1 above, and further in view of THEISING et al. (US 2016/0037989).
Moyer et al. is silent as to a light on the tool 22. THEISING et al. disclose a vacuum cleaner which includes a light 100 on the accessory tool 50 for illuminating poorly lit areas to be cleaned. Accordingly, it would have been obvious to one skilled in the art add a light to the tool 22 in Moyer et al. in order to illuminate poorly lit work areas, as taught in THEISING et al. Claim 17
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer JR. et al. (US 2013/0318741) in view of THEISING et al. (US 2016/0037989).
Moyer et al. substantially teaches the surface cleaning apparatus absent a light on the hand-held cleaning tool 20. THEISING et al. disclose a vacuum cleaner which includes a light 100 on the accessory tool 50 for illuminating poorly lit areas to be cleaned. Accordingly, it would have been obvious to one skilled in the art add a light to the tool 22 in Moyer et al. in order to illuminate poorly lit work areas, as taught in THEISING et al. Claim 18
Moyer et al. disclose all of the features of the cleaning tool defined in claim 19, absent the light. Positioning the light on the tool 20 in Moyer et al., as claimed, is considered an obvious design choice. Claim 19
A light source behind a transparent cover is a standard design. Similarly, including wiring between connectors at the light source and power source is also standard configuration. Further, making the electrical connection on the hose to the power source in the cleaner body obvious since it is standard for the vacuum hose at the point of connection to the cleaner body to be detachable. Claim 20
 



Allowable Subject Matter
Claims 4,13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723